COWART, Judge,
concurring specially.
I concur in the majority opinion quashing that portion of the sentence imposing costs because of the ex post facto application of section 27.3455, Florida Statutes (1985). Even if the offenses had been committed after the effective date of the statute, I would quash that portion of the sentence imposing costs “as a condition to granting her gain-time.” Such a condition violates defendant’s equal protection guarantees and penalizes her for being indigent. See the dissent in Outar v. State, No. 86-1713 (Fla. 5th DCA June 18, 1987).